—In tax certiorari proceedings, petitioner Wingrey Holding Co. appeals from an order of the Supreme Court, Westchester County (Sullivan, J.), entered June 20, 1984, which, inter alia, awarded legal fees to its former attorney, Richard Sussman, in the amount of $3,318.03 and to successor counsel, Farrauto, Berman & Fontana, in the amount of $18,833.44.
Order affirmed, with costs.
There being no dispute as to the amount of the fee otherwise due, and no conflict of interest in the joint representation of the owner, Wingrey Holding Co., and the mortgagee in possession, Eastern Savings Bank, in the tax certiorari proceedings by the firm of Farrauto, Berman & Fontana, the award of a legal fee to that firm was entirely proper. We also find proper the award to attorney Sussman. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.